                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-01881JVS(DFMx)                                                Date     March 8, 2019

 Title             Adam Ghadiri v Big Tomy’s, et al


 Present: The                    James V. Selna
 Honorable
                         Karla J. Tunis                                                Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present
 Proceedings:           (In Chambers)          ORDER TO SHOW CAUSE RE DISMISSAL
                                               FOR LACK OF PROSECUTION

        The Court, on its own motion, hereby ORDERS plaintiff(s) to show cause in writing no later than
March 22, 2019, why this action should not be dismissed for lack of prosecution. As an alternative to a
written response by plaintiff(s), the Court will consider the filing of one of the following, as an appropriate
response to this OSC, on or before the above date:

    X    Proof of service of summons and complaint as to all defendants, except those indicated below

    X    Answer by the defendant(s) or plaintiff's request for entry of default as to defendant Big
         Tomy’s

        Absent a showing of good cause, an action shall be dismissed if the summons and complaint have not
been served upon all defendants within 120 days after the filing of the complaint. Fed. R. Civ. P. 4(m) The
Court may dismiss the action prior to the expiration of such time, however, if plaintiff(s) has/have not
diligently prosecuted the action.

        It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time under Rule 55 remedies promptly
upon default of any defendant. All stipulations affecting the progress of the case must be approved by the
Court. Local Rule 7-1

                                                                                                          :       00

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
